Citation Nr: 0509006	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The evidence associated with the claims file verifies that 
the veteran served on active duty from September 1968 to 
September 1974 with nearly six years of additional prior 
active service.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued in October 2002 by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).

The Board observes that the veteran requested a hearing 
before a member or members of the Board via his substantive 
appeal, dated in April 2003.  Although the veteran retracted 
this request in a statement received by the RO in July 2003, 
the veteran was scheduled for a Travel Board hearing, which 
was to take place in December 2004.  The veteran did not 
attend this hearing.


FINDING OF FACT

The veteran currently has bilateral hearing loss that is 
related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in August 2002, September 2002 and July 2003 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was afforded a VA audiological examination in 
September 2002.  Thus, VA's duty to assist has been 
fulfilled.

Finally, the Board observes that the veteran filed a 
subsequent claim regarding entitlement to service connection 
for bilateral hearing loss as secondary to a service-
connected brain injury in April 2003.  Although the claims 
file shows that the veteran was not provided with notice of 
what evidence is necessary to sustain a claim for secondary 
service connection in accordance with the VCAA, this grant of 
service connection on a direct basis renders a claim of 
secondary service connection moot, and the VA's failure to 
fulfill any duty regarding a claim of secondary service 
connection harmless.  Id.  Further, to the extent that VA has 
failed to fulfill any other duty to notify and assist the 
veteran, the Board finds that error to be harmless as well.  
Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, as the veteran is granted the benefit sought on 
appeal, and there is no evidence that any failure on the part 
of VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

The veteran served on active duty from September 1968 to 
September 1974, with nearly six years of prior active 
service.  Service medical records show that upon entering 
service in July 1960, the veteran reported no hearing loss 
condition, and the entrance Report of Medical Examination 
showed the veteran's hearing to be "15/15" in both ears 
upon whispered voice testing.  No audiogram examination was 
conducted upon entry.  However, approximately two weeks 
later, the veteran underwent a group audiogram testing where 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
5
LEFT
5
10
0
5
10

Speech audiometry to reveal speech recognition ability was 
not conducted on either ear at that time.  In June 1961, upon 
preliminary submarine examination, the veteran was deemed 
qualified for pressure testing and further examinations for 
submarine duty.  There was no recorded audiogram or whispered 
or voice testing at that time.  In February 1964, the veteran 
underwent a medical examination for release from active duty.  
The veteran's hearing showed "15/15" in both ears upon 
whispered voice testing.  No audiogram was conducted.  Upon 
reenlistment in September 1966, the veteran underwent an 
audiogram where pure tone thresholds, in decibels, were 
recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
10
LEFT
10
5
5
0
15

Again, speech audiometry to reveal speech recognition ability 
was not conducted on either ear at that time.  The veteran 
was found qualified for reenlistment.  A September 1968 
Report of Medical Examination for discharge and reenlistment 
showed the veteran hearing to be "15/15" in both ears upon 
spoken and whispered voice testing.  No audiogram was 
conducted.  The veteran reported no hearing loss condition at 
that time.  Finally, the veteran's separation examination 
report dated in August 1974 showed audiogram results where 
pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
5
10
10

Once again, speech audiometry to reveal speech recognition 
ability was not conducted on either ear.  The veteran was 
found qualified "to perform active duty at sea or on foreign 
service."  The veteran was not treated for any hearing loss 
while in the service.

The veteran claims that his current hearing disability is the 
result of noise exposure experienced while he was in the 
service.  He contends that wearing communications equipment 
such as earphones subjected his ear to "loud unpredictable 
noise levels."  He also contends that while "serving aboard 
ships in inland and surrounding waters in Vietnam... the ship 
fired salvos of 5" and 8" guns day and night," and that 
"being in close proximity to the guns when fired" caused 
his ears to ring "for considerable time."  There is no 
indication whether or not the veteran was provided with or 
wore ear protection while in service.

According to the claims file and VA outpatient treatment 
records dating from January 1999 to September 2002, the 
veteran underwent a VA audiogram in August 2001 and was then 
diagnosed with "mild to moderate sensorineural hearing 
loss."  Although other treatment notes from this August 2001 
time period are associated with the claims file, the results 
of this audiogram are not.  In April 2003, the VA Medical 
Center responded to a request for the results of the August 
2001 audiogram by stating, "Cannot locate any audio exam."

Upon VA audiological examination in September 2002, the 
veteran reported that he was a radioman and had been 
stationed on three different ships where his job was to 
communicate with shore stations.  He reported that on one of 
the ships, the radio room was "just behind the forward gun 
mount."  He also reported that he slept "just below the aft 
turret that was equipped with three 8" guns."  He reported 
a post-service history of working as a "technical writer," 
a "pinball, jukebox, and slot machine repairman," and as an 
"electronic technician from 1985 to 1998."  The audiometric 
testing showed that pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
40
LEFT
20
25
30
40
60

Speech audiometry revealed speech recognition ability of 90 
percent on the right ear and 96 percent on the left ear.  The 
results show that the veteran has a bilateral hearing loss 
disability as contemplated by 38 C.F.R. § 3.385.  The veteran 
was diagnosed with "mild to moderately severe high frequency 
sensorineural hearing loss and subjective tinnitus."  The 
veteran was granted service connection for tinnitus, but 
denied service connection for bilateral hearing loss, in 
October 2002.

The examiner stated that, because the veteran's subjective 
tinnitus had reportedly been present "for many years," it 
was likely connected to noise exposure while in service.  
However, regarding the veteran's hearing loss, the examiner 
stated that since the veteran's 1974 service separation 
audiogram showed "normal" hearing, his current hearing loss 
disability was not likely caused by noise exposure while in 
service.  Occupational noise exposure was not discussed as a 
contributing factor to the veteran's hearing loss.

In December 2003, a VA physician offered a medical opinion as 
to the etiology of the veteran's hearing loss.  The physician 
noted that the veteran's claims file and service medical 
records had been reviewed prior to the rendering of the 
opinion.  The physician stated that it was unlikely that the 
veteran's hearing loss disability was secondary to his 
service-connected brain trauma; however, the physician also 
stated, "it would appear that this veteran did have an 
approximate 14 year time frame of communications noise 
exposure secondary to his daily duties."  The physician 
summarized the veteran's in-service duties, and opined, "it 
is at least as likely as not that the communications noise 
exposure that this veteran incurred during his military 
career has contributed to his hearing loss, despite stated 
normal hearing tests on discharge."

In April 2004, the same VA physician who offered the December 
2003 opinion attached an addendum indicating that he was 
"unaware of the veteran's previous occupational history" 
when he linked the veteran's hearing loss disability to noise 
exposure in service.  However, he also stated, "Since this 
was a medical opinion and the veteran was not present to 
interview, I could not determine what type of post service 
noise exposure he incurred, if any.  All of my information 
was based on a review of records only."  He then stated, 
"Based on the consensus of the compensation and pension 
staffing at this facility... Since it was reported his 
discharge hearing testing was normal and did not show any 
deficits, it is unlikely that military noise exposure caused 
his hearing loss."

In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence of hearing loss appears in 
approximately August 2001.  However, although hearing loss is 
not shown in service or at separation there from, service 
connection can be established for hearing loss if medical 
evidence shows that it is due to military service.  38 C.F.R. 
§ 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence, to include objective medical evidence, of 
record shows that the veteran was on active service for 
approximately 12 years, and concludes that the veteran 
experienced noise exposure during that time.  Further, 
although the evidence indicates that the veteran worked, for 
an unspecified period of time, in an occupation where he 
repaired game and music machines that make noise when 
operational, there is no evidence to support the conclusion 
that this position subjected the veteran to acoustic trauma 
or noise exposure.  Additionally, review of the claims file 
also shows that the veteran worked as a technical writer and 
as an electronic technician, the latter for approximately 13 
years and ending in 1998.  The Board observes that neither of 
these positions is necessarily indicative of noise exposure.

The Board observes that the veteran experienced noise 
exposure in service, and has been granted service connection 
for tinnitus based on that exposure.  Further, the September 
2002 VA examiner based the opinion against the claim on the 
veteran's service separation examination audiogram results, 
not occupational noise exposure.  This is the same examiner 
who related the veteran's tinnitus to noise exposure in 
service.  A VA physician subsequently linked the veteran's 
hearing loss to noise exposure in service in December 2003, 
and reportedly based this opinion upon review of the claims 
file, which did include the September 2002 examination report 
containing the veteran's occupational history.  This same 
physician then retracted this opinion in April 2004, and 
attributed the reason for the retraction to the veteran's 
occupational history, but attributed the new opinion against 
the claim to the veteran's service separation audiogram.  
This physician, by his own report, did not interview the 
veteran, and so did not explore the veteran's occupational 
history.

As discussed above, there is no evidence to support the 
assumption that the veteran experienced occupational noise 
exposure as a technical writer and electronic repairman to 
rival that which he experienced in active service.  
Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	John E. Ormond, Jr
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


